


Exhibit 10.22
Newco Deal Incentive Award Agreement
This Newco Deal Incentive Award Agreement dated April 30, 2013 (the “Agreement”)
by and among ING Groep, N.V. (“ING”), ING U.S. and Fred Hubbell (“Recipient”)
evidences and sets forth the terms of a deal incentive award to be granted or
paid by ING or one of its designated affiliates to the Recipient on the terms
and conditions set forth below. ING, ING U.S. and Recipient agree as follows:
1.
Award Value. Recipient will receive a special one-time deal incentive award with
an aggregate value in the amount of $50,000 (the “Deal Incentive Award”).



2.
IPO. Subject to the terms and conditions of this Agreement, on the closing date
of the first tranche of the registered initial public offering of a portion of
the shares of common stock of ING U.S., Inc. (collectively, together with its
successors, “ING US” or “Newco”) on a national market or national securities
exchange after which there is an active trading market in such shares of common
stock (the “IPO”), 100% of the amount of the Deal Incentive Award will be
granted to Recipient in the form of shares of Newco restricted common stock.



The number of shares of Newco restricted common stock to be granted to Recipient
will be determined on the date of IPO by dividing $50,000 by the Newco IPO price
to the public (as specified on the cover of the final IPO-related prospectus).
Subject to the terms and conditions of this Agreement, fifty percent (50%) of
the shares of Newco restricted common stock granted to Recipient upon the date
of the IPO will fully vest at the end of the lock-up period to be specified in
the underwriting agreement related to the IPO of Newco (the “IPO Lock-up
Period”). Subject to the terms and conditions of this Agreement, the remaining
50% of the shares of Newco restricted common stock granted to Recipient on the
date of IPO will fully vest at the earlier of (i) the end of the lock-up period
(the “Secondary Lock-up Period”) to be specified in the underwriting agreement
related to the second registered sale of Newco common stock to the public by ING
(the “Secondary”), (ii) the end of the lock-up period to be specified in the
underwriting agreement relating to the registered sale of substantially all of
ING's shares of Newco (other than any Newco shares that it may hold on behalf of
third party customers), and (iii) the date of closing of any post-IPO merger or
acquisition of Newco (the “Closing”), with vesting of the second 50% of
Recipient's restricted Newco common shares to occur, in the case of clause (iii)
immediately prior to such Closing, but only if ING shall have disposed of
substantially all of its shares in Newco by or at such Closing, other than any
Newco shares that it may hold on behalf of third party customers.
3.
Termination. Except as otherwise provided below, if Recipient is not a member of
the board of directors of ING US on the date of the IPO, then the Deal Incentive
Award shall be forfeited and no amount of the Deal Incentive Award shall be
granted or paid to Recipient. If Recipient is a member of the board of directors
of ING US on the date of the IPO but is not a member of the board of directors
of Newco on the date of the Secondary or, except as explicitly provided below,
on the date of the Closing, as applicable, then the second 50% of the restricted
common shares of Newco that were granted to Recipient upon the IPO shall not
vest and shall be forfeited by Recipient upon termination of his board service.



If, however, Recipient's ING US board service is involuntarily terminated other
than for Cause after the date of the IPO, but prior to the end of the IPO
Lock-up Period, 50% of the Newco shares granted to Recipient shall nonetheless
vest upon termination of his board service and the remaining 50% of the
restricted Newco common shares shall not vest and shall be forfeited by
Recipient upon termination

1

--------------------------------------------------------------------------------




of his board service. Similarly, if Recipient's ING US board service is
involuntarily terminated other than for Cause (a) after the date of the
Secondary but prior to the end of the Secondary Lock-Up Period, in the event
there is a Secondary, or (b) after the date of execution of the merger or
acquisition agreement related to the Closing but prior to the date of the
Closing, then in either (a) or (b), the remaining 50% of the Newco restricted
common shares granted to Recipient shall vest upon termination of his ING US
board service. Notwithstanding anything herein to the contrary, all vested Newco
shares granted pursuant to this Agreement shall, in addition, be subject to the
terms of the ING Required Holding Period defined below.


“Cause” shall mean (A) Recipient's breach of this Agreement or Recipient's
material breach of any agreement that he or she has entered into with ING, Newco
or any of their respective subsidiaries or affiliates, (B) aiding and abetting a
competitor of ING, Newco or any of their respective subsidiaries or affiliates,
(C) misappropriation (or attempted misappropriation) or embezzlement (or
attempted embezzlement) of funds or property of ING, Newco or any of their
respective subsidiaries or affiliates, or fraudulent misrepresentation or
disclosure of confidential information or trade secrets of ING, Newco or any of
their respective subsidiaries or affiliates, (D) gross negligence or willful
misconduct in the discharge of his or her duties and responsibilities to ING,
Newco or any of their respective subsidiaries or affiliates, (E) commission of
any criminal act involving his or her duties and responsibilities for ING, Newco
or any of their respective subsidiaries or affiliates, (F) continued willful and
unjustified failure or refusal to perform his or her duties associated with his
or her position after having been notified in writing by ING, Newco or any of
their respective subsidiaries or affiliates of such failure or refusal and
failing to correct the failure or refusal in the manner described in the written
notification within 30 days, (G) failure to abide by the applicable material
policies of ING, Newco or any of their respective subsidiaries or affiliates,
including but not limited to, the ING Code of Conduct, the Code of Ethics and
the Personal Trading Policy, or (H) a similar act or failure to act that causes
demonstrable and serious injury to ING, Newco or any of their respective
subsidiaries or affiliates, as determined by the ING or Newco, as applicable, in
its sole discretion.
4.
ING Required Holding Period. Notwithstanding anything contained or implied
herein to the contrary (other than Section 5), Recipient understands and agrees
that s/he may not engage in any form of hedging transaction related to Newco
common stock or sell, pledge or otherwise dispose of any of the shares of Newco
common stock granted to Recipient under this Agreement as a one-time Deal
Incentive Award (with the exception, however, that Recipient may sell, subject
to compliance with all applicable laws and regulations, such number of Newco
shares as needed to cover taxes due upon vesting of the shares, subject to
Newco's right in its sole discretion, to repurchase such number of Newco shares
to cover such taxes) before the earlier of the following dates: (i) such date
that is 180 days after the date on which ING disposes of all of its shares of
Newco, other than Newco shares that it may hold on behalf of third-party
customers, (ii) the date, if any, on which ING announces its decision to retain
its post - IPO ownership interest in Newco and (iii) December 31, 2015 (the “ING
Required Holding Period”).



5.
Death or Disability after IPO. In the event of Recipient's death or Disability
(as defined below) following the IPO, 100% of Recipient's Newco restricted
common shares granted under this Agreement will vest immediately and, if
applicable, be delivered to Recipient's designated beneficiaries as soon as
practicable following death; provided, however, that none of such vested shares
may be sold (other than for the payment of taxes due upon vesting, subject to
Newco's right in its sole discretion, to repurchase such number of Newco shares
to cover such taxes), during either the IPO Lock-up Period or the Secondary
Lock-up Period. Further, upon Recipient's death or Disability, the ING Required
Holding Period shall cease to apply to any of Recipient's Newco common shares
granted under this


2

--------------------------------------------------------------------------------




Agreement. The term “Disability” shall have the same meaning as set forth in
Newco's long-term disability plan, as in effect from time to time.
  
6.
Trade Sale. In the event there is no IPO and ING US instead is divested by means
of a trade sale of all or substantially all of ING US, then 50% of the Deal
Incentive Award will vest and be paid to Recipient in cash upon the date of
closing of such disposition (the “Trade Sale Closing”), provided that Recipient
is a member of the board of directors of ING US on the date of such Trade Sale
Closing, and the remaining 50% of the Deal Incentive Award will vest and be paid
to Recipient in cash on the first anniversary of the Trade Sale Closing (the
“First Anniversary”), provided that Recipient is a member of the board of
directors of ING US or its successor or an affiliate of its successor on the
date of the First Anniversary. If Recipient's ING US board service is terminated
for reasons other than Cause by ING US or its successor or an affiliate of its
successor during the period after the date of the Trade Sale Closing and prior
to the First Anniversary, then the remaining 50% of the Deal Incentive Award
will immediately vest and be paid to Recipient within 30 days of the date the
involuntary termination of Recipient's board service for reasons other than
Cause.



7.
Death or Disability after Trade Sale. In the event of Recipient's death or
Disability following the date of the Trade Sale Closing, 100% of any remaining
Deal Incentive Award will vest and be paid to Recipient or to Recipient's
designated beneficiaries, as the case may be.



8.
Taxes. Any cash paid or stock granted and vested pursuant to this Agreement
shall be properly and timely reported by ING US for Federal, state, local and/or
foreign income taxes and be subject to all applicable income tax and other
withholdings. ING US or Newco or any affiliate, as the case may be, is
authorized to withhold from any restricted stock grant awarded or any cash
payment made any amounts of withholding, other taxes, or any other standard
deductions from compensation payable in connection with any transaction
involving such a grant or payment. In addition, ING US or Newco or any
affiliate, as the case may be, is authorized to take any other action, including
withholding from any other payment made to Recipient or repurchasing Newco
restricted common stock from Recipient, as it may deem advisable to satisfy
obligations for the payment of withholding taxes and any other obligations
relating to any grant vesting or payment.

Notwithstanding anything contained in this Agreement to the contrary, each of
the parties hereto agrees to cooperate in good faith so that all grants or
payments made under this Agreement will conform and fully comply with, or be
exempt from, Internal Revenue Code Section 409A and the regulations promulgated
thereunder.
9.
Recipient Covenants. As consideration for the Deal Incentive Award to be granted
or paid pursuant to this Agreement, without prior written consent of ING or
Newco:



(i)    Recipient will not (except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency) disclose to any third person, whether during or subsequent to
Recipient's Employment (as defined below), any trade secrets, including but not
limited to customer lists, product development and related information,
marketing plans and related information, sales plans and related information,
premium or other pricing information, operating policies and manuals, research,
methodologies, contractual forms, business plans, financial records, or other
financial, commercial, business or technical information related to ING, ING US,
Newco or any subsidiary or affiliate thereof, unless such information has been
previously disclosed to the public by ING, ING US, Newco or any subsidiary or
affiliate thereof or has become public knowledge other than by a breach of this
Agreement; provided, however, that this limitation shall not apply to any such
disclosure made while Recipient is a member of the board of ING US, Newco or any
subsidiary

3

--------------------------------------------------------------------------------




or affiliate thereof if such disclosure occurred in connection with the
performance of Recipient's role as a member of the board of directors of ING US,
Newco or any subsidiary or affiliate thereof, and provided, further, that should
any information subject to this covenant be deemed by a court of competent
jurisdiction not to be a “trade secret”, this covenant shall have no effect with
respect to such information after the third anniversary of Recipient's
termination of board service with ING US;
(ii)    Recipient will not, during and for a period of 12 months following
Recipient's termination of board service with ING US, directly or indirectly
induce or attempt to induce any employee or Insurance Agent (as defined below)
of ING US, Newco or any subsidiary or affiliate, to be employed by or to perform
services for any entity that competes with ING US, Newco or any subsidiary or
affiliate;
(iii)    Recipient will not, during and for a period of 12 months following
Recipient's termination of board service with ING US, directly or indirectly,
induce or attempt to induce any agent or agency, broker, broker-dealer,
financial planner, registered principal or representative, supplier or service
provider of ING US, Newco or any subsidiary or affiliate thereof to cease
providing services to ING US, Newco or any subsidiary or affiliate thereof;
(iv)    Recipient will not, during and for a period of 12 months after
Recipient's termination of board service with ING US, directly or indirectly,
solicit or attempt to solicit the trade of any individual or entity which, at
the time of such solicitation or attempted solicitation, is a customer of ING
US, Newco or any subsidiary or affiliate thereof, or which ING US, Newco or any
subsidiary or affiliate thereof is undertaking reasonable steps to procure as a
customer at the time of or immediately preceding termination of Employment;
provided, however, that this limitation shall only apply to any product or
service which is in competition with a product or service of ING US, Newco or
any subsidiary or affiliate thereof and to those customers or prospective
customers with whom Recipient had contact during Recipient's board service with
ING US; and
(v)    Following the termination of Recipient's board service with ING US,
Recipient shall provide assistance to and shall cooperate with ING US, Newco or
any subsidiary or affiliate thereof, upon its reasonable request and without
additional compensation, with respect to matters within the scope of Recipient's
duties and responsibilities during his tenure as a member of the board of ING
US, provided that any reasonable out-of-pocket expenses Recipient incurs in
connection with any assistance Recipient has been requested to provide under
this provision for items including, but not limited to, transportation, meals,
lodging and telephone, shall be reimbursed by ING US, Newco or any subsidiary or
affiliate thereof, as applicable. ING and ING US agree and acknowledge that they
shall, to the maximum extent possible under the then prevailing circumstances,
coordinate, or cause Newco or a subsidiary or affiliate of ING US or Newco to
coordinate, any such request with Recipient's other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities.
The term “Insurance Agent” shall mean those insurance agents or agencies
representing ING US, Newco or any subsidiary or affiliate thereof that are
exclusive or career agents or agencies of ING US, Newco or any subsidiary or
affiliate thereof, or any insurance agents or agencies which derive 50% or more
of their business revenue from ING US, Newco or any subsidiary or affiliate
thereof (calculated on an aggregate basis for the 12 month period prior to the
date Recipient terminates Employment or such other similar period for which such
information is more readily available).
If any provision of Section 9 is determined by a court of competent jurisdiction
not to be enforceable in the manner set forth herein, the ING, ING US and
Recipient agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and

4

--------------------------------------------------------------------------------




that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.
Recipient acknowledges that a material part of the inducement for ING, ING US
and Recipient to provide the Deal Incentive Award evidenced by this Agreement is
Recipient's covenants set forth in this Section 9 and that the covenants and
obligations of Recipient with respect to non-disclosure, non-solicitation and
cooperation relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause ING,
ING US and Newco irreparable injury for which adequate remedies are not
available at law. Therefore, Recipient agrees that, if Recipient shall breach
any of those covenants or obligations, any Deal Incentive Award granted or paid
to the Recipient pursuant to this Agreement shall be rescinded and Recipient
shall not be entitled to retain any income derived therefrom and ING, ING US and
Newco, as applicable, shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) restraining
Recipient from committing any violation of the covenants and obligations
contained in Section 9. The remedies in the preceding sentence are cumulative
and are in addition to any other rights and remedies that ING, ING US or Newco
may have at law or in equity as a court or arbitrator shall reasonably
determine.
10.
Acknowledgements, Representations and Warranties of Recipient.  Recipient
acknowledges that the shares of Newco restricted common stock have not been
registered under the Securities Act of 1933, as amended (the “Act”), or the
securities laws of any state.  While the parties intend for Newco to use its
reasonable best efforts to file a registration statement under the Act covering
the shares of Newco restricted stock at or around the time of an IPO, there can
be no assurance that such registration statement will be filed or become
effective.  The shares of Newco restricted common stock may not be reoffered,
resold or otherwise pledged, hypothecated or transferred except (x) pursuant to
an effective registration statement under the Act and applicable state
securities laws or (y) pursuant to another applicable exemption from the
registration requirements of the Act (such as Rule 144 under the Act) or such
state securities laws, and a restrictive legend may be placed on certificates
for the shares of Newco restricted common stock reflecting the foregoing
restrictions.  Recipient understands that the IPO, Secondary or Closing may not
occur, and that ING has sole discretion to determine whether a particular future
transaction constitutes an IPO, Secondary, Closing or Trade Sale Closing for the
purposes of this Agreement.



11.
Miscellaneous.



(a)
Nothing in the Agreement or in any award granted under this Agreement will
confer upon any Recipient the right to continue as a member of the board of ING
US, Newco or any subsidiary or affiliate thereof.

(b)
Any determination by any court of competent jurisdiction of the invalidity of
any provision of this Agreement that is not essential to accomplishing the
purposes of this Agreement will not affect the validity of any other provision
of this Agreement, which will remain in full force and effect and which will be
construed so as to be valid under applicable law.

(c)
The failure of any person at any time to require performance of any provision of
this Agreement will in no manner affect the right of such person or any other
person to enforce the same. No waiver by any person of any provision (or of a
breach of any provision) of this Agreement, whether by conduct or otherwise, in
any one or more instances will be (or will be deemed or construed) either as a
further or continuing waiver of any such provision or breach or as a waiver of
any other provision (or of a breach of any other provision) of this Agreement.


5

--------------------------------------------------------------------------------




(d)
This Agreement is governed by, and will be construed and enforced in accordance
with, the laws of the State of New York.

(e)
This Agreement will constitute the entire agreement by and among ING, ING US and
the Recipient with respect to the Deal Incentive Award awarded under this
Agreement.

(f)
In the event ING US, Newco or any subsidiary or affiliate thereof, in its sole
discretion, determines that Recipient's tax and/or withholding obligations will
not be satisfied under the methods described in Paragraph 8 of this Agreement,
Recipient hereby authorizes ING US, Newco or any subsidiary or affiliate thereof
or its designated agent to repurchase or sell a number of shares of Newco
restricted common stock that are issued to Recipient under this Agreement which
ING US, Newco or any subsidiary or affiliate thereof determines as having at
least the market value sufficient to meet the tax and/or withholding obligations
plus additional shares to account for rounding and market fluctuations. Such
amount shall be paid over to ING US, Newco or any subsidiary or affiliate
thereof, as applicable, as soon as administratively practicable.

(g)
In the event that at the time distribution of shares of Newco restricted common
stock is required to be made, Newco or the Recipient is subject to trading
prohibitions either imposed by applicable securities laws, a trading policy
established by Newco, or otherwise (referred to as a “Blackout Period”), then
distribution shall be made as soon as practicable after the Blackout Period
ends. Notwithstanding the foregoing, since the Recipient may elect to sell
sufficient shares of Newco restricted common stock to cover any taxes due upon
vesting, Newco may solicit the Recipient's election prior to the imposition of a
Blackout Period, with such election being irrevocable at the time received by
Newco. Newco may then implement this election during the Blackout Period, unless
prohibited by applicable securities law.

(h)
No rights under this Agreement may be transferred except by will or the laws of
descent and distribution. The rights granted to the Recipient under this
Agreement may be exercised during the lifetime of the Recipient only by the
Recipient.

(i)
All amounts due under this Agreement will be paid through the Company's regular
processes.

(j)
In the event an IPO or Trade Sale Closing has not occurred on or before December
31, 2015, then this Agreement shall terminate without further action and shall
have no further effect, without any further obligation owed by or to ING, Newco,
ING U.S. or Recipient hereunder.



IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement
effective as of April 30, 2013.


ING Groep, N.V.     ING U.S., Inc.




/s/_Hein J.M. Knaapen________________            /s/__Howard
Greene________________
Hein J.M. Knaapen    Howard Greene
Global Head of Human Resources     Head of Compensation, Benefits & HR ING
Groep, N.V.    Operations, ING U.S., Inc.    


Recipient




/s/_Fred Hubbell_____________________
Fred Hubbell



6